Case 2:20-cr-20517-DPH-DRG ECF No. 18, PageID.56 Filed 03/01/21 Page 1 of 15




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

UNITED STATES OF AMERICA,

       Plaintiff,                             Case No. 20-20517

v.                                            Hon. Denise Page Hood

STEPHEN SHIPPS,

       Defendant.
                                 /

     STIPULATION SEEKING CONTINUANCE AND FINDING OF EXCLUDABLE
                               DELAY

       Through their respective counsel, the parties stipulate and agree

to the adjournment of the following dates:

           Motion cut-off date from February 2, 2021 to May 14, 2021;

           Pre-trial conference from March 2, 2021 to May 17, 2021;

           Trial date from March 24, 2021 to June 15, 2021.

The parties stipulate and jointly move for the Court to find that the

time period between March 24, 2021 and June 15, 2021 qualifies as

excludable delay under the Speedy Trial Act, 18 U.S.C. § 3161(h)(7),

because the ends of justice served by the granting of the this
Case 2:20-cr-20517-DPH-DRG ECF No. 18, PageID.57 Filed 03/01/21 Page 2 of 15




continuance outweigh the best interests of the public and the defendant

in a speedy trial.



     The parties’ reasons for the continuance and for a finding of

excludable delay are as follows:

   The defense needs additional time to review discovery and consult

     with experts. Discovery provided to-date comprises approximately

     1.7 GB of data, and it will take defense counsel considerable time

     to review it and then to go over relevant aspects of it with

     Defendant. As explained below, the current COVID-19 pandemic

     makes it considerably more difficult at best, and impossible at

     worst, for defendants and their counsel to meet and have

     substantive discussions about discovery, and its implications for

     the case in terms of pretrial motions, plea negotiations, and trial.

   Once the defense has reviewed the discovery, the parties will need

     additional time to determine whether a negotiated resolution is

     possible.
Case 2:20-cr-20517-DPH-DRG ECF No. 18, PageID.58 Filed 03/01/21 Page 3 of 15




   The unprecedented and exigent circumstances created by COVID-

     19 and related coronavirus health conditions have created a

     health emergency throughout the United States and numerous

     foreign countries that has resulted in widespread societal

     disruption. On March 10, 2020, Governor Gretchen Whitmer

     announced a state of emergency following two confirmed cases of

     COVID-19 in Michigan. Subsequently, Governor Whitmer issued a

     series of additional executive orders continuing the state of

     emergency. Most recently, on November 15, 2020, the Michigan

     Department of Health and Human Services issued its own

     “Emergency Order Under MCL 333.2253,” imposing similar

     closures of certain establishments and other strict social

     distancing regulations, as well as rules regarding masking. That

     Emergency Order was extended from December 8 to December 20,

     2020. These various orders have issued because COVID-19 is an

     uncommonly injurious virus which, to date, has infected over 15

     million people across all fifty states, the District of Columbia, and
Case 2:20-cr-20517-DPH-DRG ECF No. 18, PageID.59 Filed 03/01/21 Page 4 of 15




     Puerto Rico, resulting in over 285,000 fatalities. The Governor’s

     executive orders and the recent MDHHS Emergency Orders

     require all individuals to “follow social distancing measures

     recommended by the Centers for Disease Control and Prevention”

     and “[w]ear a face covering over his or her nose and mouth . . .

     when in any enclosed public space.”

   In order to slow the spread of the outbreak and lessen the load

     placed on our healthcare systems, various restrictions have been

     imposed on travel, access to public facilities, and government

     functions. As part of these efforts, on March 13, 2020, this court

     postponed indefinitely most in-court proceedings, including trials,

     before district judges and magistrate judges in the Eastern

     District of Michigan in all criminal (and civil) cases and matters.

     See Administrative Order 20-AO-021. This Order also reflected

     the fact that the court cannot properly secure the presence of

     sufficient jurors and grand jurors in the courthouse without

     jeopardizing the health and safety of the prospective jurors, as
Case 2:20-cr-20517-DPH-DRG ECF No. 18, PageID.60 Filed 03/01/21 Page 5 of 15




     well as the health and safety of court personnel. This Order

     further reflected the reality that the court staff, the Court

     Security Officers, and the Marshals Service could not operate or

     provide access to in-court proceedings without jeopardizing their

     health and safety.

   On July 2, 2020, this court superseded Administrative Order 20-

     AO-021 with Administrative Order 20-AO-38, which notes that

     “[j]ury trials during the pandemic present unique challenges.” The

     continuing need for the social distancing mandated by Governor

     Whitmer’s executive orders makes impracticable if not impossible

     activities necessary for the conduct of trials, such as the gathering

     of large jury venire pools, the voir dire process, and the seating of

     jurors in a jury box. Administrative Order 20-AO-38 also

     recognizes that “[c]onventional courtroom layouts do not allow

     jury trial participants to adhere to the necessary precautions to

     reduce the possibility of exposure to the disease.” Likewise, social

     distancing and the wearing of facemasks impose significant
Case 2:20-cr-20517-DPH-DRG ECF No. 18, PageID.61 Filed 03/01/21 Page 6 of 15




     barriers to effective communication both before and during trials

     between defendants and defense counsel, among members of the

     prosecution team, and between attorneys and witnesses.

   Administrative Order 20-AO-38 also states:

           Jury trials will not resume until the following can be
           accomplished:
               • screening can be commenced on potential jurors
                 to minimize the chance of an infected individual
                 entering the courthouse;
               • courtrooms and jury gathering spaces can be
                 modified to comply with physical distancing and
                 safety requirements; [and]
               • prospective jurors and sworn jurors can be
                 provided with personal protective equipment
                 (e.g., face masks, gloves, possibly face shields)
                 where necessary.

   To date, these conditions have not been achieved, and it is unclear

     at this time when they will be. Thus, as of now, no criminal trials

     are scheduled to take place in the Eastern District of Michigan.

   On July 21, 2020, this court issued Administrative Order 20-AO-

     39, which explicitly found, after considering current conditions in

     the state of Michigan, that “proceeding with a jury trial at this
Case 2:20-cr-20517-DPH-DRG ECF No. 18, PageID.62 Filed 03/01/21 Page 7 of 15




     time would be impossible, or result in a miscarriage of justice.”

     Having made further generally applicable findings relating to the

     ability of counsel to prepare and the court’s ability to safely

     convene juries and bring counsel and court staff into courtrooms,

     the court concluded this AO by excluding delay under 18 U.S.C. §

     3161(h)(7)(A) from July 2, 2020, until further order of the court.

   As a result, the failure to grant a continuance could lead to the

     dismissal of charges and thereby make a continuation of the

     proceeding impossible and result in a miscarriage of justice. See 18

     U.S.C. § 3161(h)(7)(B)(i).

   Although the court has issued a blanket determination of

     excludable delay for Speedy Trial purposes in 20-AO-39, the

     parties   submit    these    additional   case-specific   reasons    to

     supplement the reasons relied upon by the court in issuing that

     order, and request this Court to make case-specific findings

     supporting a determination of excludable delay.
Case 2:20-cr-20517-DPH-DRG ECF No. 18, PageID.63 Filed 03/01/21 Page 8 of 15




   In addition, the substantial impediment to effective trial

     preparation caused by the pandemic supports an ends-of-justice

     continuance of the trial in this case. These case-specific reasons

     include the inability of counsel for the defendant and for the

     government to adequately prepare for trial. Due to the severe

     restrictions   imposed    on   movement,     meetings,    and   travel

     recommended by public health officials and required under

     Executive Orders, neither defense counsel nor counsel for the

     government are able to effectively review the discovery materials

     and prepare for trial. Counsel for Defendant have limited ability

     to access materials, meet with Defendant, visit and interview

     witnesses (including, if appropriate, expert witnesses), meet with

     government counsel, and review discovery materials in the

     custody of the government. Counsel for the government are

     similarly limited in their ability to meet with agents and

     witnesses, as well as to access material stored at government

     facilities. Further, counsel, U.S. Attorney’s Office personnel, and
Case 2:20-cr-20517-DPH-DRG ECF No. 18, PageID.64 Filed 03/01/21 Page 9 of 15




     victim-witness specialists have been encouraged to telework and

     minimize personal contact to the greatest extent possible. Trial

     preparation necessarily involves close contact with colleagues,

     witnesses, and others.

   This extra time will allow the defendant, in reviewing the

     discovery, to determine whether any pretrial motions are

     necessary and decide whether to proceed to trial or resolve the

     case through a plea agreement. In addition, the additional time

     will also allow the parties to attempt to resolve this matter short

     of trial and, in the event that a pretrial resolution of the case

     cannot be reached, it will provide the parties sufficient time to

     prepare for trial.

   As a result, failure to grant this continuance would unreasonably

     deny counsel for the defendant and the attorney for the

     government      the   reasonable    time   necessary    for   effective

     preparation, taking into account the exercise of due diligence, see

     18 U.S.C. § 3161(h)(7)(B)(iv), and/or would fail to recognize that it
Case 2:20-cr-20517-DPH-DRG ECF No. 18, PageID.65 Filed 03/01/21 Page 10 of 15




      would be unreasonable to expect adequate preparation for the

      trial before the expiration of the STA’s 70-day clock, see 18 U.S.C.

      § 3161(h)(7)(B)(ii).

    In addition, the Speedy Trial Act specifically (and automatically)

      excludes delay resulting from the unavailability of the defendant

      or an essential witness. See 18 U.S.C. §§ 3161(h)(3)(A) (rendering

      excludable “[a]ny period of delay resulting from the absence or

      unavailability of the defendant or an essential witness”) &

      3161(h)(4) (excluding “[a]ny period of delay resulting from the fact

      that the defendant is mentally incompetent or physically unable to

      stand trial”). In light of the restrictions on travel, movement, and

      public appearances, these provisions further support the exclusion

      of this time.

      The parties therefore request that the Court find that the ends of

justice served by the granting of this continuance outweigh the best

interests of the public and the defendant in a speedy trial.

      IT IS SO STIPULATED.
Case 2:20-cr-20517-DPH-DRG ECF No. 18, PageID.66 Filed 03/01/21 Page 11 of 15




s/Sara Woodward                          s/John Shea (with consent)
Assistant United States Attorney         John A. Shea (P37634)
                                         Attorney for Stephen Shipps
211 W. Fort Street                       120 N. 4th Avenue
Suite 2001                               Ann Arbor, MI 48104
Detroit, MI 48226                        Phone: (734) 995-4646
313-226-9180                             jashea@earthlink.net
sara.woodward@usdoj.gov

Dated: February 26, 2021
Case 2:20-cr-20517-DPH-DRG ECF No. 18, PageID.67 Filed 03/01/21 Page 12 of 15




                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

UNITED STATES OF AMERICA,

      Plaintiff,                               Case No. 20-20517

v.                                             Hon. Denise Page Hood

STEPHEN SHIPPS,

      Defendant.
                                  /

                   ORDER FINDING EXCLUDABLE DELAY

      The Court has considered the parties’ stipulation and joint motion

to continue and for a finding that the time period from March 24, 2021

to June 15, 2021 qualifies as excludable delay under the Speedy Trial

Act, 18 U.S.C. § 3161(h)(7). For the reasons described in the parties’

submission, and after considering the factors listed in § 3161(h)(7)(B),

the Court finds that the ends of justice served by granting the parties’

requested continuance outweigh the best interests of the public and the
Case 2:20-cr-20517-DPH-DRG ECF No. 18, PageID.68 Filed 03/01/21 Page 13 of 15




defendant in a speedy trial and that this time period qualifies as

excludable delay under § 3161(h)(7). Specifically, the Court finds that:

    The defense needs additional time to review discovery, meet and

      consult with Defendant, and consult with experts.

    The parties need additional time to determine whether a

      negotiated resolution is possible.

    The unprecedented and exigent circumstances created by COVID-

      19 and related coronavirus health conditions have created a

      health emergency throughout the United States and numerous

      foreign countries that has resulted in widespread societal

      disruption.

    The Court is operating under an emergency administrative order,

      limiting the availability of the Court to conduct hearings and

      trials.

    As a result, failure to grant a continuance could make a

      continuation of the proceeding impossible or result in a

      miscarriage of justice. See 18 U.S.C. § 3161(h)(7)(B)(i).
Case 2:20-cr-20517-DPH-DRG ECF No. 18, PageID.69 Filed 03/01/21 Page 14 of 15




    The Court also finds that the ability of counsel for the defendant

      and for the government to prepare for trial is severely impaired by

      the health and travel restrictions imposed in light of the

      coronavirus outbreak in Michigan and elsewhere, and that a

      failure to grant this continuance would deny counsel for the

      defendant and the attorney for the government the reasonable

      time necessary for effective preparation, taking into account the

      exercise of due diligence, see 18 U.S.C. § 3161(h)(7)(B)(iv), and/or

      would fail to recognize that it would be unreasonable to expect

      adequate preparation for the trial before the expiration of the

      STA’s 70-day clock, see 18 U.S.C. § 3161(h)(7)(B)(ii).

    The parties require additional time to review the discovery, decide

      whether pretrial motions are appropriate, and either negotiate a

      plea resolution or prepare for trial.

    Failure to grant the continuance would unreasonably deny the

      defendant or the government the reasonable time necessary for
Case 2:20-cr-20517-DPH-DRG ECF No. 18, PageID.70 Filed 03/01/21 Page 15 of 15




      effective preparation, taking into account the exercise of due

      diligence.

      IT IS THEREFORE ORDERED that the time from March 24,

2021 to    June 15, 2021 shall constitute excludable delay under the

Speedy Trial Act, 18 U.S.C. § 3161(h)(7), because the Court finds that

the ends of justice served by the granting of the continuance outweigh

the best interests of the public and the defendant in a speedy trial.

      IT IS SO ORDERED.


      Dated: March 1, 2021               s/Denise Page Hood
                                         United States District Judge
